DETAILED ACTION
 	Claims 1-20 is presented for examination on the merits. Claims 2-19 are new.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments

 1.  	Applicant's arguments filed on 08/12/2022 with respect to the rejection under double patenting have been considered but they are not persuasive. After careful review and in light of Applicant’s amendments, the double patenting rejection to claim 1 is maintained. Further, a new double patenting rejection is introduced to new claims 2-20 for the reasons specified below.
	Furthermore, the Examiner notes that the scope of the claim has changed in light of the claim amendments filed on 08/12/2022. In view of the aforesaid amendments and upon further search/consideration, a new rejection under 35 U.S.C. 103(a) and 35 USC § 101 have been introduced in this office action.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
4.	Independent Claim 8 recites “one or more computer-readable media comprising computer executable instructions  ….”. Pending claims are interpreted as broadly as their terms reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)). The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
5.	The Examiner suggests that a claim drawn to such a computer-readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim [or any similar limitations such as  "computer usable memory", or "computer usable storage memory", or "computer readable memory", or "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal"].  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
6.	Claims 9-14 are also rejected under 101 because they inherit the deficiencies of the base claim 8.

 			Non-Statutory Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, and there is no statutory double patenting rejection applied to other claim/claims of the set. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 Patent No. US 10,768,993 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar approach for an adaptive, performance-oriented, and compression-assisted encryption scheme implemented on a host computer to adaptively improve utilization of CPU resources is provided. The method comprises queueing a new data packet and determining a size of the new data packet. 
Claim Comparison Table
Instant Application: 17/011,465
Patent US 10,768,993 B2
1. (Currently Amended) A method for an adaptive, performance-oriented, and compression- assisted encryption scheme implemented on a host computer to adaptively improve utilization of CPU resources, the method comprising: determining a size of a new data packet; based on, historical data, determining an average ratio of compression for a plurality of already encrypted data packets; based on, the average ratio of compression and the size of the new data packet, predicting whether compressing the new data packet will reduce overall load on CPU resources; and in response to determining that compressing the new data packet of will reduce the overall load on the CPU resources, generating a compressed new data packet by compressing the new data packet.
1. A method for an adaptive, performance-oriented, and compression-assisted encryption scheme implemented on a host computer to adaptively improve utilization of CPU resources, the method comprising: queueing a new data packet and determining a size of the new data packet; based on, at least in part, historical data, determining a plurality of already encrypted data packets; based on, at least in part, information stored for the plurality of already encrypted data packets, determining an average ratio of compression for the plurality of already encrypted data packets; based on, at least in part, the size of the new data packet, retrieving a throughput of compression value and a throughput of encryption value; based on, at least in part, the average ratio of compression, the throughput of compression value and the throughput of encryption value, determining whether the throughput of compression value exceeds a threshold based on the throughput of encryption value, thereby indicating a prediction that compressing the new data packet reduces overall load on CPU resources; and in response to determining that the throughput of compression value exceeds the threshold, generating a compressed new data packet by compressing the new data packet.
2. (New) The method of claim 1, further comprising determining a throughput of compression value and a throughput of encryption value based on the size of the new data packet, and wherein predicting whether compressing the new data packet will reduce the overall load on the CPU resources comprises predicting whether the throughput of compression value exceeds a threshold based on the throughput of encryption.
2. The method of claim 1, wherein the threshold is determined by calculating a difference between one and the average ratio of compression and dividing the throughput of encryption value by the difference.
3. The method of claim 1, further comprising: in response to determining that the throughput of compression value exceeds the threshold, encrypting the compressed new data packet after the compressing; and in response to determining that the throughput of compression value does not exceed the threshold, encrypting the new data packet without first compressing the new data packet.
4. (New) The method of claim 1, further comprising: upon receiving the new data packet, determining whether the new data packet belongs to a particular traffic flow, wherein determining whether the new data packet belongs to the particular traffic flow is based on content of a packet header of the new data packet; and in response to determining that the new data packet belongs to the particular traffic flow, determining a particular subset of the historical data, and selecting the plurality of already encrypted data packets from the particular subset of the historical data.
4. The method of claim 1, further comprising: upon receiving the new data packet, determining whether the new data packet belongs to a particular traffic flow, wherein determining whether the new data packet belongs to the particular traffic flow is based on, at least in part, content of a packet header of the new data packet; and in response to determining that the new data packet belongs to the particular traffic flow, determining a particular subset of the historical data, and selecting the plurality of already encrypted data packets from the particular subset of the historical data.
5. (New) The method of claim 1, wherein the throughput of compression value is retrieved from a throughput of compression table that is indexed using a size of a data packet and an estimated compression ratio; wherein the throughput of compression value represents a count of bytes compressed within a certain time period for a data packet that has the size of the new data packet and for the average ratio of compression; wherein the throughput of encryption value is retrieved from a throughput of encryption table that is indexed using a size of a data packet; wherein the throughput of encryption value represents a count of bytes encrypted within a certain time period for a data packet that has the size of the new data packet; wherein the throughput of compression table and the throughput of encryption table are generated based on training data; and wherein the historical data is collected based on the training data.
5. The method of claim 1, wherein the throughput of compression value is retrieved from a throughput of compression table that is indexed using a size of a data packet and an estimated compression ratio; wherein the throughput of compression value represents a count of bytes compressed within a certain time period for a data packet that has the size of the new data packet and for the average ratio of compression; wherein the throughput of encryption value is retrieved from a throughput of encryption table that is indexed using a size of a data packet; wherein the throughput of encryption value represents a count of bytes encrypted within a certain time period for a data packet that has the size of the new data packet; wherein the throughput of compression table and the throughput of encryption table are generated based on training data; and wherein the historical data is collected based on the training data.
6. (New) The method of claim 1, wherein the average ratio of compression is computed as a weighted average ratio of compression.
6. The method of claim 1, wherein the average ratio of compression is computed as a weighted average ratio of compression.
7. (New) The method of claim 1, wherein the throughput of compression value depends on entropy density characteristics carried in the new data packet.
7. The method of claim 1, wherein the throughput of compression value depends on entropy density characteristics carried in the new data packet.
Claims 8-20 
Claims 8-15


				Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkula et al. (US 20170111233 A1, hereinafter, Kokkula) in view of Gupta et al. (US 20190014055 A1, hereinafter, Gupta).
 	Regarding claim 1, Kokkula discloses a method for an adaptive, performance-oriented, and compression- assisted encryption scheme implemented on a host computer to adaptively improve utilization of CPU resources (Paragraph 0036-0037: a main memory 222. CPU 221 can be any logic circuitry that responds to and processes instructions fetched from the main memory 222. CPU 221 can be a single or multiple microprocessors), the method comprising: 
 	determining a size of a new data packet; based on, historical data, [determining an average ratio of compression for a plurality of already encrypted data packets] (Paragraphs 0046-0047: multiple traffic profile to maintain a certain network throughput, to maintain a certain utilization rate of network resources, etc… various compression and caching decisions are determined …caching and compression techniques can be determined dynamically to adapt to, for example, the current network load, a predicted network load, data that reflects current or predicted pattern); 
 	based on, the average ratio of compression and the size of the new data packet
(Paragraph 0052: Table: metadata Capacity Planning Memory usage CPU usage 
Network I/O interface bandwidth Other resources usage (hardware like SSL cards)
Predict the future load Transactions per second Byte counters Connection rates), 
 	predicting whether compressing the new data packet will reduce overall load on CPU resources (Paragraph 0055, 0058, 0061: calculate a numerical value that represents a prediction of future metrics (e.g., network metrics, hardware capacity metrics, etc.) based on real-time network metrics data collected by data collection module 3…future load prediction); and 
 	in response to determining that compressing the new data packet of will reduce the overall load on the CPU resources (Paragraph 0042-0043, 0045-0046: prediction of future load and balancing of current load), 
 	[generating a compressed new data packet by compressing the new data packet] 
 	Kokkula does not explicitly states but Gupta from the same or similar fields of endeavor teaches determining an average ratio of compression for a plurality of already encrypted data packets (Paragraphs 0098-0099: applying the respective optimization technique(s) on the identified subset of data based on the threshold compression/encryption ratio) and generating a compressed new data packet by compressing the new data packet (Paragraphs 0104, 0113-0114: placing the compressed data)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an average ratio of compression and generating a compressed new data packet as taught by Gupta in the teachings of Kokkula for the advantage of reducing and/or eliminating packet delay variation arising from applying optimization techniques such as compression (Gupta, Paragraph 0006).
 	Regarding claim 6, the combination of Kokkula and Gupta discloses the method of claim 1, wherein the average ratio of compression is computed as a weighted average ratio of compression (Kokkula Paragraphs 0046-0047: multiple traffic profile to maintain a certain network throughput, to maintain a certain utilization rate of network resources, etc…).  
 	Regarding claim 7, the combination of Kokkula and Gupta discloses the method of claim 1, wherein the throughput of compression value depends on entropy density characteristics carried in the new data packet (Gupta, Paragraph 0106: The compression technique may include entropy-type compression algorithms (e.g., Huffman coding, Shannon coding, Golomb coding, Universal coding), dictionary-type compression algorithms (e.g).
 	Regarding claim 8; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.

 	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Allowable Subject Matter 

14. 	Claims 2-5, 9-12, and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and double patenting, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498